Citation Nr: 0910914	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-20 733A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at Twin Cities Hospital 
beginning on May 9, 2005.  


REPRESENTATION

Appellant represented by:	To be clarified

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from June 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 decision in which the Los 
Angeles VAMC denied the Veteran's claim for reimbursement of 
medical care expenses incurred at Twin Cities Hospital 
beginning on May 9, 2005.  The Veteran filed a notice of 
disagreement (NOD) in February 2006, and the VAMC issued a 
statement of the case (SOC) in June 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2007.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, but did not 
provide a signed waiver of VAMC jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

As a final preliminary matter, the Board notes that during 
the January 2009 Board hearing, the Veteran also requested 
reimbursement for medical care expenses at Twin Cities 
Hospital on April 30, 2007.  As this matter has not been 
adjudicated by the VAMC, it is not before the Board; hence, 
it is referred to the VAMC for appropriate action.

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for reimbursement of medical expenses is 
warranted.

Initially, the Board notes that Veteran did not provide a 
waiver of VAMC jurisdiction for the additional evidence 
submitted during at the January 2009 Board hearing.  The 
additional evidence included account statements for medical 
treatment at Twin Cities Hospital on May 10, 2005.  Although 
the VAMC only addressed the expenses incurred on May 9, 2005, 
the Veteran has stated that he is also seeking reimbursement 
for the expense of follow-up treatment incurred on May 10, 
2005.  Hence, on remand, the VAMC should consider whether 
reimbursement of medical expenses incurred on May 9, 2005 and 
May 10, 2005, as well as , is warranted.

Furthermore, additional clarification is needed with regards 
to the Veteran's representation.  During the January 2009 
Board hearing, the Veteran stated that he had tried to obtain 
representation for the claim on appeal, but was unsuccessful 
and that he planned to represent himself pro se.  A review of 
the claims file reflects an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) 
naming the California Department of Veterans Affairs as the 
Veteran's representative was received in May 1998.  It 
appears that the appointment was acknowledged by California 
Department of Veterans Affairs, but this organization has not 
acted on behalf of the Veteran during this appeal.  It 
appears that the Veteran tried to obtain California 
Department of Veterans Affairs as his representative, as 
reflected in April 2000 and September 2007 Appointment forms 
(VA Forms 21-22), but representation was not acknowledged by 
this organization.  

A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by the 
appellant, or unless the representation is properly 
withdrawn. 38 C.F.R. § 20.602 (2008).  In light of the 
foregoing, in particular the May 1998 Appointment form that 
appears to have been acknowledged, the VAMC should clarify 
with the California Department of Veterans Affairs whether 
such appointment was ever properly acknowledged, and, if so, 
whether representation has since been withdrawn.  

Turning to the merits of the Veteran's claim, reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and  
totally disabled as a result of a service-connected 
disability; 
(4) for any illness, injury or dental disability in the case 
of a veteran who is participating in a  rehabilitation 
program under 38 U.S.C. Chapter 31; and (b) such treatment 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120 (2008).  If the 
criteria for reimbursement under 38 U.S.C.A. § 1728 are not 
met, reimbursement may still be possible under The Millennium 
Health Care and Benefits Act, Pub. L. 106-117, codified at 38 
U.S.C.A. § 1725 (West 2002).

The Veteran is service-connected for post-traumatic stress 
disorder (PTSD), degenerative arthritis of the left foot and 
ankle, a scar of the left leg, and dermatitis.  He has had a 
100 percent, total disability rating based on individual 
unemployability (TDIU) effective since October 2002.  The 
Veteran is seeking reimbursement for certain medical expenses 
that were incurred at Twin Cities Hospital for treatment of a 
left toe infection.  During the January 2009 Board hearing, 
the Veteran explained that he was taking Enbrel for 
rheumatoid arthritis and that this medication lowered his 
immune system and made him more susceptible to infection.  
Hence, he argued that the treatment at Twin Cities Hospital 
was related to a service-connected disability.  The Board 
observes, however, that the Veteran is not service-connected 
for rheumatoid arthritis.  Regardless, because the Veteran 
has a permanent and total disability rating as a result of 
his service-connected disabilities, he meets the first 
criterion set forth above.  The remaining questions for 
reimbursement under 38 U.S.C.A. § 1728 are whether the 
treatment was rendered in a medical emergency and whether a 
VA facility was feasibly available.

In a written statement submitted in May 2007, the Veteran 
said that he began having problems with his left toe on May 
3, 2005, and that it became infected on May 5, 2005.  He said 
that on May 5, 2005, he called the Los Angeles VAMC and was 
told to go to the emergency room.  During the January 2009 
Board hearing, he said he contacted a tele-nurse who told him 
to go to Twin Cities Hospital.  He said that he went twice 
that same day to receive IV antibiotics.  He said he returned 
on May 10, 2005 to receive IV antibiotics.  Private medical 
records from Twin Cities Hospital reflect that he was 
actually initially seen on May 9, 2005.  

In the Veteran's February 2006 NOD, he said that he went to 
or contacted the VA outpatient clinic in San Luis Obispo, 
which is 30 miles from his home, but the facility did not 
offer emergency care.  He said a physician at the clinic told 
him to go to the emergency room nearest to his home, which is 
Twin Cities Hospital.  

In December 2005, the Veteran's claim for reimbursement was 
reviewed and it was determined that the medical care was non-
emergent and that the Veteran could have sought care at a VA 
facility.  The signature of the person who reviewed the 
Veteran's claim is illegible; however, the SOC notes that 
this individual was a physician.  In a January 2006 letter, 
the Veteran was notified that his claim was being denied 
because VA facilities were feasibly available and a prudent 
layperson would not have reasonably viewed the visit as an 
emergency.  

According to the June 2007 SOC, the Veteran's charts were 
reviewed by the Chief of Staff, who agreed with the original 
denial of the claim.  A May 2007 letter from the Fee Basis 
Business Manager indicates the Veteran was notified that his 
claim was once again denied by the Chief of Staff.  Although 
the SOC and the May 2007 letter reference a medical opinion 
provided by the Chief of Staff, the opinion is not of record.  

Given the foregoing, the RO should obtain and associate with 
the claims file any outstanding VA records of treatment 
and/or contact with the Veteran along with a copy of the 
medical opinion provided by the Chief of Staff and referenced 
in the SOC.  The claims file includes VA outpatient treatment 
records from the Los Angeles VAMC dated through March 2003.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment or contact with the Veteran from the Los 
Angeles VAMC and San Obispo outpatient clinic from May 3, 
2005 (the day his toe became problematic) to May 10, 2005 
(the day his treatment was completed), following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Furthermore, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA (to include obtaining a medical opinion, if 
warranted).  In adjudicating the claim, the RO should 
consider expenses incurred on May 9 and May 10 (as claimed), 
and adjudication should be based on consideration of the 
additional evidence received at the January 2009 Board 
hearing and an additional medical opinion, if warranted).  

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should obtain from the Los 
Angeles VAMC and San Obispo outpatient 
clinic all records of treatment and 
contact with the Veteran from May 3, 2005, 
to May 10, 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The VAMC should request clarification 
from the California Department of Veterans 
Affairs with respect to its representation 
of the Veteran.  Specifically, the VAMC 
should ask the organization if it ever 
acknowledged appointment as the Veteran's 
representative, as reflected on the May 
1998 VA Form 21-22.  If so, the 
organization should be asked whether such 
representation has since been withdrawn.  

3.  After completion of the above, the VAMC 
should send to the Veteran and his 
representative, if any, a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for reimbursement for medical care expenses 
incurred at Twin Cities Hospital on May 9, 
2005.  The VAMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The VAMCs letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the VAMC should 
notify the Veteran and his representative, 
if any, of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
further medical opinion, if appropriate), 
the VAMC should adjudicate the claim for 
reimbursement of medical care expenses in 
light of all pertinent evidence (to 
include that submitted during the Board 
hearing) and legal authority.  The VAMC's 
adjudication of the claim should include 
consideration of whether reimbursement of 
medical care expenses is warranted for 
treatment at Twin Cities Hospital on May 
9, 2005 and May 10, 2005.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative, if any, an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

